Citation Nr: 0002806	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  94-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected myocardial infarction with post-operative repair of 
a left ventriculo-right atrial fistula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran service 
connection for myocardial infarction with post-operative 
repair of a left ventriculo-right atrial fistula.  By that 
decision the RO rated the heart condition as 30 percent 
disabling, effective from May 21, 1991.  The veteran has 
filed a timely substantive appeal to the rating assigned the 
heart disease.  While a Statement of the Case issued in 
January 1994 dealt with the issue of an earlier effective 
date for service connection for heart disease, there is no 
substantive appeal dealing with that issue.  A substantive 
appeal received in February 1994 was limited to argument 
concerning the rating assigned the heart disease.  Thus, the 
issue is not before the Board.

The representative has presented argument in this case 
concerning the issue of entitlement to a total disability 
rating based on individual unemployability.  However, there 
is no substantive appeal regarding this issue.  Thus, the 
issue is not currently before the Board.
 
The Board notes that the veteran indicated on VA Form 9 dated 
in February 1994 that he wished a hearing before the Board.  
He did not specify whether he wanted a travel board hearing 
or a hearing in Washington, DC.  In a May 1994 substantive 
appeal, he requested a hearing before a traveling member of 
the Board.  In January 1996, the veteran was notified that 
unless the VA heard otherwise from him, he would be placed on 
the docket for a travel board hearing.  He was notified that 
it might be some time before such a hearing could be provided 
him.  In response to this letter, the veteran requested in 
February 1996 that he be provided a hearing before a hearing 
officer.  A hearing before a hearing officer was scheduled 
for April 1996.  The veteran canceled this hearing.  A travel 
board hearing which was scheduled for May 1997 was also 
canceled.  In a Report of Contact dated in May 1997, it was 
noted that the veteran did not want to reschedule the 
hearing.  Later in May 1997, his representative wrote in that 
he wanted social security records reviewed in connection with 
the veteran's claim.  He also noted that it was his 
understanding that the veteran would still be entitled to a 
hearing before the BVA or before a hearing officer at the 
regional office.  In a letter to the veteran dated in 
February 1999, he was informed that any new request for a 
hearing should be forwarded to the Board of Veterans Appeals.  
No such request was received.


REMAND

The veteran's claim of entitlement to an evaluation in excess 
of 30 percent for his service-connected myocardial infarction 
with post-operative repair of a left ventriculo-right atrial 
fistula is well grounded.  A claim for an increased 
evaluation is well grounded if the claimant asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has asserted that his 
service-connected disability is worse than currently 
evaluated, and he has thus stated a well-grounded claim.  VA 
therefore has a duty to assist him in developing the facts 
pertinent to his claim.  38 C.F.R. § 3.159 (1998); Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that the regulations pertaining to rating 
cardiovascular disabilities, which include myocardial 
infarction, were revised effective January 12, 1998.  The 
Court has held that where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of VA 
(Secretary) to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  However, ratings 
based on the revised regulations may not be assigned prior to 
the effective date of the regulations.  See DeSousa, supra.

Accordingly, in order to properly rate the veteran's heart 
disorder, the VA must have competent medical evidence that 
indicates the severity of the veteran's service-connected 
disorder in terms consistent with both the new rating 
provisions and the old.  Review of the record reveals that 
while the recent VA examinations have identified the severity 
of the veteran's heart disease using many terms compatible 
with the new provisions, they have remained silent as to some 
of the key criteria necessary for rating the veteran's 
disorder under the old criteria.  Specifically noted in this 
regard is the lack of any evidence as to whether or not the 
veteran's heart disease precludes him from performing 
anything more than light manual labor.  Additionally, while 
examination reports have indicated that the veteran has 
"crescendo angina" or "stable angina", the Board is left 
without medical guidance as to whether or not the veteran has 
a history of substantiated repeated angina attacks.  Until 
the Board has the medical evidence depicting the severity of 
the veteran's heart condition in terms compatible with both 
the old and the new rating criteria, the Board is not able to 
rate the condition.  Therefore, the case must be remanded for 
a new VA heart examination.    

The examining physician should be given copies of both the 
old and the new diagnostic criteria used in evaluating the 
veteran's heart disease so that the medical findings may be 
reported in a manner consistent with the rating criteria 
noted below.  Additionally, the examiner should be asked to 
comment as to the presence or absence of each symptom and 
finding required under both the new and the old rating 
criteria for ratings from zero to 100 percent, and, where 
present, comment on the frequency and/or severity of each 
symptom and finding.  Note, however, that the examiner must 
not assign a percentage rating.

The Board notes that prior to January 12, 1998, infarction of 
the myocardium was rated as arteriosclerotic heart disease.  
See 38 C.F.R. § 4.104, Diagnostic Code 7006 (1997).  The 
Diagnostic Code provision in effect prior to January 12, 1998 
relating to arteriosclerotic heart disease was as follows:

7005 arteriosclerotic heart disease

During and for 6 months following acute 
illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.                                                                   
100

After 6 months, with chronic residual 
findings of congestive heart failure or 
angina on moderate exertion or more than 
sedentary employment preclud.             
100

Following typical history of acute 
coronary occlusion or thrombosis as 
above, or with history of substantiated 
repeated anginal attacks, more than light 
manual labor not feasible.                                                                 
60

Following typical coronary occlusion or 
thrombosis, or with history of 
substantiated anginal attacks, ordinary 
manual labor feasible.                                                
30

38 C.F.R. § 4.104, Diagnostic Code 7005, as in effect prior 
to January 12, 1998.

Since January 12, 1998, myocardial infarction has had its own 
rating criteria.  The revised rating criteria for evaluating 
heart disease due to myocardial infarction are as follows:

7006 Myocardial infarction:

During and for three months following 
myocardial infarction, documented by 
laboratory tests.            100

Thereafter: 

With history of documented myocardial 
infarction, resulting in:

Chronic congestive heart failure, or; 
workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 
percent.     100

More than one episode of acute congestive 
heart failure in the past year, or; 
workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of 30 to 50
percent.                                                                        
60

Workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or 
dilatation on electro-cardiogram, 
echocardiogram, or X-ray.                                                                                
30

Workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; continuous medication required.         
10

38 C.F.R. § 4.104, Diagnostic Code 7006 (effective January 
12, 1998).


The new cardiovascular examination referenced above is 
necessary to accurately evaluate the veteran's claim 
concerning an increased rating for myocardial infarction with 
post-operative repair of a left ventriculo-right atrial 
fistula under both the previous and revised criteria.  Such 
an examination must provide sufficient information to rate 
the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994). 
 
The importance of a new examination to ensure adequate 
clinical findings should be emphasized to the veteran, and he 
should be afforded an opportunity to cooperate with the 
request for a new examination.  However, the Board stresses 
to the veteran that, although the VA has a duty to assist the 
veteran with the development of the evidence in connection 
with his claims for increased rating, the duty to assist is 
not always a one-way street.  38 U.S.C.A. § 5107(a) (West 
1991); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

A review of the file also indicates that relevant clinical 
evidence may be available that is not in the claims folder.  
Noted in this regard is the lack of any clinical records of 
treatment for heart problems since April 1995.  Accordingly, 
the RO should aid the veteran in obtaining any records of 
ongoing treatment.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The RO is also respectfully advised that because this case is 
based on an appeal of the rating assigned by its October 1993 
decision, which granted the veteran's original claim of 
service connection for myocardial infarction with post-
operative repair of a left ventriculo-right atrial fistula at 
issue, consideration must be given to whether or not separate 
ratings should be assigned for the heart disorder for 
separate periods of time, based on the facts found (a 
practice known as "staged" ratings).  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In view of the foregoing, the Board concludes that additional 
development is necessary.  Therefore, the Board REMANDS this 
case to the RO for the following:

1.  Any pertinent VA medical records 
documenting treatment of the veteran 
subsequent to April 1995 for a 
cardiovascular disability, which have not 
already been associated with the claims 
file, should be obtained and made part of 
the record.

2.  The RO contact the veteran and ask 
him to furnish the names and addresses of 
private sources of any treatment he has 
received since April 1995 for 
cardiovascular symptoms.  After obtaining 
the appropriate releases, copies of the 
records should be obtained and associated 
with the claims folder.

3.  Following completion of the above 
development, the veteran should be 
afforded VA cardiovascular examination.  
All indicated tests and studies should be 
accomplished.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner prior to 
the examination.

The cardiovascular examiner should 
ascertain the current severity of the 
veteran's myocardial infarction with 
post-operative repair of a left 
ventriculo-right atrial fistula.  The 
examination report must contain 
sufficient clinical information so that 
the Board may address each and every 
criteria appropriate to rating myocardial 
infarction with post-operative repair of 
a left ventriculo-right atrial fistula, 
as cited above.  This should include an 
opinion on whether more than light manual 
labor or more than sedentary employment 
is not feasible; whether the veteran has 
a history of substantiated repeated 
anginal attacks; and whether there is 
congestive heart failure or angina on 
moderate exertion.

4.  Upon receipt of the examination 
report, the RO should review it to ensure 
that it is adequate for rating purposes.  
Specifically, the RO should assure that 
the examiner answers all questions posed, 
and that the examination findings are 
sufficient to address the criteria in the 
appropriate rating schedule.  If the 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician.

5.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim for a rating award in excess of 30 
percent for his service-connected 
myocardial infarction with post-operative 
repair of a left ventriculo-right atrial 
fistula.  The old ratings schedule, as 
well as the provisions of the new 
regulations and ratings criteria for 
assessing cardiovascular diseases as 
contained in 38 C.F.R. § 4.104 must be 
considered and the version of the 
regulations which are most favorable to 
the veteran's claim must be applied.  See 
Karnas, supra.  However, a rating under 
the revised criteria may not be assigned 
prior to the effective date of the 
regulation. 

6.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  This 
should include a summary of all 
applicable laws, regulations and rating 
criteria, if such has not already been 
furnished the veteran.  If the veteran 
fails to appear for any examination, 
documentation that he was notified of the 
time and place of the examination at the 
correct address of record should be 
associated with the claims folder.  
Consideration should also be given to the 
Fenderson case noted above.  The veteran 
and his representative should be given 
the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
develop the record and to afford the veteran due process of 
law.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be give a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).

